                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   NORTHWEST ADMINISTRATORS, INC.,                         CASE NO. C18-0865-JCC
10                             Plaintiff,                    ORDER
11          v.

12   VALLEY PUMP, INC.,

13                             Defendant.
14

15          This matter comes before the Court on Plaintiff’s motion for an order to show cause why
16   Defendant should not be held in contempt (Dkt. No. 15). On October 16, 2018, the Court ordered
17   Defendant to make available to Plaintiff’s authorized representatives, within 15 days, the
18   following documents, covering the period of July 1, 2010 through the present date:
19               1. Individual payroll records for all employees;
20               2. Employee roster listing all employees, with hire or position date changes,
21                  position, and duties;
22               3. State Employer Security Reports;
23               4. State Industrial Insurance or comparable reports;
24               5. Quarterly PICA and Federal Income Tax Reports (941/941A);
25               6. Annual Federal Unemployment Records (FUTA 940);
26               7. Labor contracts, plus any addendums or supplements, if applicable; and


     ORDER
     C18-0865-JCC
     PAGE - 1
 1               8. Payroll or accounts payable records for temporary agency personnel or

 2                    contractors.

 3   (Dkt. No. 13.)

 4          The Court may grant a motion for an order of contempt if it finds “by clear and

 5   convincing evidence” that the non-moving contemnors (1) “violated a court order, (2) beyond

 6   substantial compliance, (3) not based on a good faith and reasonable interpretation of the court’s

 7   order.” In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir.

 8   1993) (internal alterations omitted). If the moving party meets its burden, “[t]he burden then
 9   shifts to the contemnors to demonstrate why they were unable to comply” with the court order
10   and show that “they took every reasonable step to comply.” Stone v. City & Cty. of San
11   Francisco, 968 F.2d 850, 856 n.9 (9th Cir. 1992).
12          Plaintiff has submitted clear and convincing evidence that Defendant was served with the
13   Court’s order compelling audit on November 8, 2018. (Dkt. No. 15-1 at 5.) Plaintiff has also
14   submitted clear and convincing evidence that Defendant has not responded to the Court’s order,
15   and has thus not substantially complied with it. (Dkt. No. 15 at 2.) Unless Defendant is able to
16   demonstrate why it was unable to comply with the Court’s order and show that it took every
17   reasonable step to comply, Defendant will be held in contempt.
18          For the foregoing reasons, Plaintiff’s motion for an order to show cause (Dkt. No. 15) is

19   GRANTED. Defendant is hereby ordered to appear before the Honorable John C. Coughenour at

20   the United States Courthouse, 700 Stewart Street, Seattle, WA, on March 5, 2019 at 9:00 a.m. to

21   SHOW CAUSE why it should not be held in contempt of this Court’s order. Failure to appear

22   will result in the imposition of a penalty to be determined by the Court.

23          //

24          //

25          //

26          //


     ORDER
     C18-0865-JCC
     PAGE - 2
 1          DATED this 22nd day of January 2019.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0865-JCC
     PAGE - 3
